       Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 1 of 22


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                           GREENBELT DIVISION

VELMA M. MELTON                    *
1523 HUNT AVENUE
HYATTSVILLE, MD 20785              *

      Plaintiff,                   *

v.                                 *       Civil Action: 8:19-cv-209

SELECT PORTFOLIO                   *
SERVICING,
INC.                               *
3815 SOUTH WEST TEMPLE
SALT LAKE CITY, UT 84115           *

      Serve on:                    *

      Select Portfolio Servicing,  *
      Inc., c/o
      CSC-Lawyers Incorporating *
      Service Company
      7 St. Paul Street, Suite 820 *
      Baltimore, MD 21202
                                   *
and
                                   *
STERLING, INC. dba
JARED-GALLERIA OF                  *
JEWELRY
113 ½ SOUTH MAIN STREET            *
AKRON, OH 44308
                                   *
      Serve on:
                                  *
      Sterling, Inc., c/o
      The Corporation Trust, Inc. *
      2405 York Road, Suite 201
      Lutherville Timonium, MD *
      21093
and                               *

PRESTIGE FINANCIAL                 *
SERVICES, INC.
2405 YORK ROAD, SUITE 201          *
LUTHERVILLE TIMONIUM,
MD 21093                           *

                                       1
       Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 2 of 22


      Serve on:                     *
      Prestige Financial Service,
      Inc., c/o                     *
      The Corporation Trust,
      Incorporated                  *
      2405 York Road
      Suite 201                     *
      Lutherville Timonium, MD
      21093                         *

and                                 *

EXPERIAN INFORMATION                *
SOLUTIONS, INC.
505 CITY PARKWAY WEST               *
ORANGE, CA 92668
                                    *
      Serve on:
      Experian Information          *
      Solutions, Inc. c/o
      The Corporation Trust,        *
      Incorporated
      2405 York Road                *
      Suite 201
      Lutherville Timonium, MD      *
      21093
                                    *
and
                                    *
EQUIFAX INFORMATION
SERVICES, LLC                       *
1550 PEACHTREE ST., NW
ATLANTA, GA 30309                   *

      Serve on:                     *
      Equifax Information
      Services, LLC c/o             *
      CSC-Lawyers Incorporating
      Service Company               *
      7 St. Paul St, Suite 820
      Baltimore, MD 21202           *

and                                 *

TRANS UNION, LLC                    *
555 WEST ADAMS STREET
CHICAGO, IL 60661                   *




                                        2
            Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 3 of 22


       Serve on:                 *
       Trans Union, LLC c/o
       CSC-Lawyers Incorporating *
       Service Company
       7 St. Paul St, Suite 820  *
       Baltimore, MD 21202
                                 *
       Defendants

*      *        *     *      *        *    *       *     *      *      *      *      *

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, Velma M. Melton, (hereafter the “Plaintiff”) by counsel,

and her for her complaint against the Defendants, alleges as follows:

                             PRELIMINARY STATEMENT

       1.       With the digitization of our world Americans have witnessed a revolutionary

increase in the accumulation and processing of data of their personal and financial

information. The data revolution has become an integral part of our lives and has

benefited us all in countless ways.

       2.       As we enjoy the benefits of these technological advances, custodians of this

data must remain mindful of the substantial economic and emotional harm that often

results when this information is mishandled or misused. Examples of such mishandling

include when inaccurate information is disseminated and/or obtained about an American

consumer.

       3.       Companies commonly known as consumer reporting agencies (“CRAs”)

have benefited immensely from these advances in the area of data technology allowing

them to accumulate and sell American consumers credit histories and personal

information.

       4.       These CRAs sell to readily paying subscribers (i.e., retailers, landlords,

lenders, potential employers and similar interested parties) information, commonly

known as “consumer reports.” Concerning individuals who may be applying for retail
                                               3
             Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 4 of 22


credit, for the lease of an apartment, for a car or mortgage loan, for employment or the

like.

        5.       Since 1970, when Congress enacted the Fair Credit Reporting Act, 15 U.S.C.

§1681 et seq. (“FCRA”), federal law has required CRAs to implement and utilize

reasonable procedures “to assure maximum possible accuracy” of the personal, private

and financial information that they compile and sell about individual consumers.

        6.       Requiring CRAs to assure the “maximum possible accuracy” of consumer

information is crucial to the stability of our banking system to wit:

        The banking system is dependent upon fair and accurate credit reporting.
        Inaccurate credit reports directly impair the efficiency of the banking system,
        and unfair credit reporting methods undermine the public confidence which is
        essential to the continued functioning of the banking system.

See 15 U.S.C. § 1681(a)(1).

      7.         The preservation of one’s good name is also at the heart of the FCRA’s
purposes:

        [W]ith the trend toward computerization of billings and the establishment of
        all sorts of computerized data banks, the individual is in great danger of having
        his life and character reduced to impersonal “blips” and key-punch holes in a
        stolid and unthinking machine which can literally ruin his reputation without
        cause, and make him unemployable or uninsurable, as well as deny him the
        opportunity to obtain a mortgage to buy a home. We are not nearly as much
        concerned over the possible mistaken turn-down of a consumer for a luxury
        item as we are over the possible destruction of his good name without his
        knowledge and without reason. * * * [A]s Shakespeare said, the loss of one’s
        good name is beyond price and makes one poor indeed (emphasis added).

Bryant v. TRW, Inc., 689 F.2d 72, 79 (6th Cir. 1982) [quoting 116 Cong. Rec. 36570 (1970)].

        8.       To further the primary goal of greater accuracy, the FCRA also requires

CRAs, as well as “furnishers” of credit information to the CRAs, among many other duties,

to conduct “reasonable investigations” into disputes lodged to CRAs by consumers

claiming to have inaccurate or incomplete information appearing to their credit reports,

to correct or update any such errors or omissions, and to report back to the consumers

the results of their investigations.
                                              4
            Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 5 of 22


       9.       This action seeks, compensatory, statutory, and punitive damages, costs

and reasonable attorneys’ fees for Plaintiff Velma M. Melton against Select Portfolio

Servicing, Inc.; Sterling, Inc., dba Jared-Galleria of Jewelry; Prestige Financial Services,

Inc.; Experian Information Solutions, Inc.; Equifax Information Services, LLC; and Trans

Union, LLC for violation of common law and for their willful and/or negligent violations

of the Fair Credit Reporting Act, as described herein and asserts additional claims against

Select Portfolio Servicing, Inc. and Sterling, Inc. under common law.

                                     JURISDICTION

       10.      The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p) and 28

U.S.C. § 1367.

                                         PARTIES

       11.      The Plaintiff is a natural person and resident of the State of Maryland. She

is a “consumer” as defined by 15 U.S.C. § 1681a(c).

       12.      Select Portfolio Services, Inc. (hereafter “SPS”) is a corporation

incorporated under the laws of the State of Utah and is authorized to do business in the

State of Maryland.

       13.      Sterling, Inc. dba Jared-Galleria of Jewelry (hereafter “Jared”) is a

corporation incorporated under the laws of the State of Ohio and is authorized to do

business in the State of Maryland.

       14.      Prestige Financial Services, Inc. (hereafter “Prestige”) is a corporation

incorporated under the laws of the State of Utah and is authorized to do business in the

State of Maryland.

       15.      Experian Information Solutions, Inc. (hereafter “Experian”) is a

corporation incorporated under the laws of the State of Ohio and is authorized to do

business in the State of Maryland.

                                              5
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 6 of 22


       16.    Equifax Information Services, LLC (hereafter “Equifax”) is a private limited

company formed under the laws of the State of Georgia and is authorized to do business

in the State of Maryland.

       17.    Trans Union, LLC (hereafter “Trans Union”) is a private limited company

formed under the laws of the State of Delaware and is authorized to do business in the

State of Maryland.

       18.    Experian, Equifax and Trans Union are each a “consumer reporting

agency,” as defined in 15 U.S.C. § 1681(f). Experian, Equifax and Trans Union are

regularly engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports, as defined in 15

U.S.C. § 1681(d) to third parties.

       19.    Experian, Equifax and Trans Union disburse such consumer reports to third

parties under contract for monetary compensation.

                              FACTUAL ALLEGATIONS

       20.    Credit-reporting agencies collect information from furnishers like SPS,

Jared, Prestige, other creditors, governmental entities, collection agencies and third-

party intermediaries. They generally collect data every month, and they typically update

their credit records within one to seven days after receiving new information. To facilitate

the collection process and to reduce reporting costs, the CRAs have implemented

procedures to have data submitted in a standard format, the so-called Metro format. Data

may be submitted through various media, including CD-ROM and electronic data

transfer. Furnishers like SPS, Jared and Prestige submit information voluntarily. No state

or federal law requires them to report data to the CRAs or to use a particular format for

their reporting. As a result, the completeness and frequency of reporting by furnishers

can vary.

                                             6
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 7 of 22


       21.     A credit score is a number that summarizes credit risk, based on a snapshot

of a consumer’s credit report at a particular point in time. Credit bureau based scores have

been available since 1989 when Fair Isaac and Company, installed its first “FICO” score

at Equifax. Credit scores summarize the information on a consumer’s credit report. The

score is designed to be predictive of credit risk and is used by lenders and insurance

companies. FICO scores, which are the industry standard, are calculated from different

credit data variable groups.

       22.     Every day thousands of consumer disputes are received and processed by

the National CRAs: Equifax, Trans Union and Experian. These disputes are received via

phone, mail or online through the Internet. Each credit-reporting agency is obligated by

the FCRA to conduct a reasonable investigation of the disputed item(s).

       23.     The bureaus and the data furnishers are obligated under the FCRA to ensure

that they have reasonable procedures in place to ensure maximum possible accuracy of

the credit file data.

       24.     When a consumer contacts the credit bureaus, the bureau will typically send

an Automated Consumer Dispute Verification form (hereafter “ACDV”) electronically

through a system called e-Oscar, to the data furnisher for verification of the item in

question.

       25.     The e-Oscar system was developed by Equifax, Experian, Innovis and Trans

Union and purports to be an “Online Solution for Complete and Accurate Reporting.”

       26.     Upon receiving the ACDV through e-Oscar, the furnisher is required to

conduct its own investigation and send a response back to the CRAs. The dispute can be

verified as reported, changed/updated or deleted.




                                             7
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 8 of 22


       27.    The results of the investigation are then updated on the credit report by the

CRAs and either mailed or emailed back to the consumer. This process can take up to 30-

45 days to complete but it typically takes less than 30.

       28.    Either because of time, cost, or volume of disputes, the CRA’s have adopted

an investigation procedure that involves condensing a consumer’s dispute to a 2 to 3 digit

code that is sent electronically to the data furnisher. Sometimes, the CRA’s also provide

images of the actual dispute letter sent by the consumer to the CRAs.

       29.    Unfortunately, the data furnisher almost always performs its investigation

based only on this 2 or 3 digit code and quickly verifies its previous data to the CRA’s

without performing any real investigation. In fact, these investigations are often

conducted in under three minutes by low level back office employees who are often

compensated based upon the number of disputes they can process per day.

       30.    The CRAs then rely solely on the results of the data furnisher’s investigation

without performing any independent investigation.

       31.    This investigation method is known as “parroting” and no independent

analysis, evaluation or reasonable investigation is ever performed by the CRAs.

       32.    SPS, Jared and Prestige are “furnishers” and regularly furnish information

about consumers, including the Plaintiff, to CRAs including, Equifax, Experian, Trans

Union and Innovis.

       33.    Within two years prior to the filing of this lawsuit, Plaintiff repeatedly

requested and received copies of the credit file of the Plaintiff compiled and maintained

by Equifax, Experian and Trans Union.

       34.    Each credit report received by the Plaintiff contained errors and each CRA

furnished Plaintiff’s credit reports to 3rd party credit granting entities after receiving her

disputes.

                                              8
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 9 of 22




                           a. EXPERIAN INACCURACIES

       35.    Two of the most egregious inaccuracies reported by Experian were

furnished by SPS and Jared.

       36.    The inaccuracy furnished by SPS and reported by Experian was that

Plaintiff had an open mortgage loan with a balloon payment of $220, 580.00 due in 2036.

This information was inaccurate because Plaintiff satisfied and paid in full this account

as part of a sale transaction on or about November 30, 2015.

       37.    Plaintiff disputed the SPS inaccuracy with Experian multiple times.

Plaintiff’s letters disputing this inaccuracy were either mailed or faxed to Experian.

       38.    Experian’s response to Plaintiff’s first and second dispute letter was to

simply inform her that the information had been verified as accurate.

       39.    Experian’s response to Plaintiff’s third dispute letter was to actually add a

past due balance of $25,806 and total balance owed of $329,928 to the account

information included on the report.

       40.    Plaintiff disputed the SPS inaccuracy contained in the Experian report

directly with SPS multiple times. Plaintiff disputed the SPS inaccuracy in the Experian

report directly with SPS via a phone call on December 5, 2018. Plaintiff subsequently

disputed the SPS inaccuracy in the Experian report directly with SPS again via email on

December 5, 2018. SPS never responded to Plaintiff’s phone and email disputes.

       41.    SPS failed to correct the egregious inaccuracies it furnished to Experian.

       42.    The inaccuracy furnished by Jared in the Experian report was that Plaintiff

had an unpaid charge off balance. The information furnished by Jared was inaccurate and




                                             9
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 10 of 22


misleading because it did not reflect that Plaintiff paid Jared directly and settled the

account for less than the full balance on or about March 29, 2017.

        43.   Plaintiff disputed the Jared inaccuracy with Experian multiple times. Two

of the letters Plaintiff sent disputing this inaccuracy were sent in June 2017 and November

2018.

        44.   Experian’s response to all three of Plaintiff’s disputes regarding the Jared

inaccuracy was to simply inform her that the information had been verified as accurate.

        45.   Upon the Plaintiff’s request for verification and correction of the SPS and

Jared inaccuracies, and in accordance with their standard procedures, Experian did not

evaluate or consider any of Plaintiff’s information, claims or evidence and did not make

any attempt to substantially or reasonably investigate the disputed inaccuracies.

        46.   It is alleged that that Experian failed to contact SPS and Jared.

Alternatively, it is also alleged that Experian did forward some notice of the disputes to

SPS and Jared and both SPS and Jared failed to conduct their own lawful investigations.

        47.   The SPS and Jared inaccuracies are damaging and derogatory items on the

Plaintiff’s Experian credit report.

                            b. EQUIFAX INACCURACIES

        48.   Two of the most egregious inaccuracies reported by Equifax were furnished

by Jared and Prestige.

        49.   The inaccuracy furnished by Jared and reported by Equifax was that

Plaintiff had an unpaid charge off balance. The information furnished by Jared was

inaccurate and misleading because it did not reflect that Plaintiff paid Jared directly and

settled the account for less than the full balance on or about March 29, 2017.




                                            10
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 11 of 22


        50.     Plaintiff disputed the Jared inaccuracy with Equifax multiple times. Two of

the letters Plaintiff sent disputing this inaccuracy were sent in June 2017 and November

2018.

        51.     Equifax’s response to Plaintiff’s first and second dispute of the Jared

inaccuracy was to simply inform her that the information had been verified as accurate.

        52.     Equifax simply did not respond to Plaintiff’s most recent dispute of the

Jared inaccuracy.

        53.     The inaccuracy furnished by Prestige and reported by Equifax was that

Plaintiff had two delinquent Prestige accounts. This was inaccurate because Plaintiff only

ever had one account with Prestige. The second account was an inaccurate duplicate.

        54.     Plaintiff disputed the Prestige inaccuracy with Equifax multiple times. The

most recent dispute was mailed to Equifax in November 2018.

        55.     Equifax simply did not respond to Plaintiff’s most recent dispute of the

Prestige inaccuracy.

        56.     Upon the Plaintiff’s request for verification and correction of the Jared and

Prestige inaccuracies, and in accordance with its standard procedures, Equifax did not

evaluate or consider any of Plaintiff’s information, claims or evidence and did not make

any attempt to substantially, or reasonably verify the Jared and Prestige disputed

inaccuracies.

        57.     It is alleged that Equifax failed to contact Jared and Prestige. Alternatively,

it is also alleged that Equifax did forward some notice of the disputes to Jared and Prestige

and both Jared and Prestige failed to conduct their own lawful investigations.

        58.     The Jared and Prestige inaccuracies are damaging and derogatory items on

the Plaintiff’s Equifax credit report.




                                               11
          Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 12 of 22


                           c. TRANS UNION INNACURACY

         59.   The most egregious inaccuracy reported by Trans Union was furnished by

Jared.

         60.   The inaccuracy furnished by Jared and reported by Trans Union was that

Plaintiff had an unpaid charge off balance. The information furnished by Jared was

inaccurate and misleading because it did not reflect that Plaintiff paid Jared directly and

settled the account for less than the full balance on or about March 29, 2017.

         61.   Plaintiff disputed the Jared inaccuracy with Trans Union multiple times.

Two of the letters Plaintiff sent disputing this inaccuracy were sent in June 2017 and

November 2018.

         62.   Trans Union’s response to all of Plaintiff’s disputes of the Jared inaccuracy

was to simply inform her that the information had been verified as accurate.

         63.   Upon the Plaintiff’s request for verification and correction of the Jared

inaccuracy, and in accordance with its standard procedures, Trans Union did not evaluate

or consider any of Plaintiff’s information, claims or evidence and did not make any

attempt to substantially, or reasonably verify the Jared disputed inaccuracy.

         64.   In the alternative to the allegation that Trans Union failed to contact Jared,

it is alleged that Trans Union did forward some notice of the disputes to Jared and Jared

failed to conduct its own lawful investigation.

         65.   The Jared inaccuracy is a damaging and derogatory item on the Plaintiff’s

Trans Union credit report.




                                             12
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 13 of 22




                               COUNT I
 VIOLATION OF 15 U.S.C. § 1681e(b) BY EXPERIAN, EQUIFAX and TRANS
                                UNION

       66.        The Plaintiff realleges and incorporates paragraphs 1 through 65 above as if sully

set out herein.

       67.        A “consumer reporting agency” is defined by the FCRA as follows:

       any person which, for monetary fees, dues, or on a cooperative nonprofit
       basis, regularly engages in whole or in part in the practice of assembling or
       evaluating consumer credit information or other information on consumers
       for the purpose of furnishing consumer reports to third parties, and which
       uses any means or facility of interstate commerce for the purpose of
       preparing or furnishing consumer reports.

See 15 U.S.C. § 1681a(f).

       68.        Experian, Equifax and Trans Union are each a consumer reporting agency

as defined by Section 1681a(f) of the FCRA.

       69.        Section 1681n of the FCRA imposes civil liability on any CRA “who willfully

fails to comply with any requirement” of the Act. See 15 U.S.C. § 1681n(a). Any person

who willfully fails to comply with any requirement of the FCRA is liable to the consumer

for actual damages, statutory damages, punitive damages, costs of the action, and

reasonable attorneys’ fees. Id. at § 1681n(a)(1)-(3).

       70.        Section 1681o of the FCRA provides for civil liability against any CRA which

is negligent in failing to comply with any requirement imposed under the Act. See 15

U.S.C. § 16810. Any person who negligently fails to comply with any requirement of the

FCRA is liable to the consumer for actual damages, costs of the action, and reasonable

attorneys’ fees. Id. at § 1681o(a)(1)-(2).


                                                  13
        Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 14 of 22


       71.    The FCRA mandates that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom the report

relates.” See 15 U.S.C. § 1681e(b).

       72.    When Experian, Equifax and Trans Union receive a dispute from a

consumer, their “investigation” procedure involves little more than condensing the

consumer’s dispute to a two-digit code that gets transmitted electronically to the furnisher

of the disputed information for comparison with the furnisher’s own information.

       73.    Experian, Equifax and Trans Union do no independent or further

“investigation” of the substance of the consumer’s dispute.

       74.    This method of investigation is known as “parroting” of information, and

has been rejected routinely by courts throughout the country.

       75.    Making matters worse, Experian, Equifax and Trans Union have a policy

and/or procedure not to investigate a dispute lodged by a consumer if the subject of the

dispute has been “investigated” by them previously. In other words, upon receipt of a

consumer’s dispute, Experian, Equifax and Trans Union first step is to check whether the

subject of the dispute has previously been “investigated,” i.e., whether a two-digit code

has previously been sent to the furnisher of the information to check whether the data

matches. If it has, Experian, Equifax and Trans Union often refuse to do any sort of

investigation into the consumer’s dispute whatsoever.

       76.    A procedure aimed at the expeditious elimination of work for Experian,

Equifax and Trans Union instead of the accuracy of the underlying information is patently

unreasonable or runs an unjustifiably high risk of violating the FCRA § 1681i.

       77.    Moreover, the FCRA envisions the investigation process to involve both the

CRA and the furnisher of the information. With two (2) separate entities involved, both

                                            14
        Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 15 of 22


of whom have distinct responsibilities to conduct a reasonable investigation, see 15 U.S.C.

§ 1681i and § 1681s-2b, the consumer has greater protection that inaccurate information

will be corrected as quickly as possible.

       78.    Because of the repeat dispute procedure, the consumer loses that

protection. Experian, Equifax and Trans Union unilaterally determine that the furnisher

of the disputed information will not even be contacted to conduct its own investigation.

       79.    While the FCRA allows a consumer to pursue a cause of action against a

furnisher who fails to conduct a reasonable investigation of a consumer’s dispute, the

furnisher must receive notification from the CRA, not the consumer, as a pre-requisite

to the cause of action. See 15 U.S.C. § 1681s-2b.

       80.    As described above, Experian, Equifax and Trans Union willfully and/or

negligently failed to follow reasonable procedures to assure maximum possible accuracy

of the information they circulated about Plaintiff.

       81.    As a direct and proximate result of the failures of Equifax, Experian and

Trans Union, Plaintiff has suffered economic and non-economic loss in specific amounts

to be proved at trial.

       82.    As a direct and proximate result of the failures of Experian, Equifax and

Trans Union, Plaintiff has suffered a significant loss of trust in the credit reporting system

and its accountability to the average consumer.

       83.    As a direct and proximate result of the willful and/or negligent refusal of

Experian, Equifax and Trans Union to adopt and/or follow reasonable procedures as

mandated by the FCRA, Plaintiff has suffered loss and damage including, but not limited

to, financial loss, lost credit opportunity, expenditure of time and resources, risk to her

security clearance and mental anguish, entitling her to an award of actual damages in




                                             15
        Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 16 of 22


amounts to be proved at trial, plus attorneys’ fees together with the costs of this action

pursuant to 15. U.S.C. § 1681o.

       84.    The continued refusal of Experian, Equifax and Trans Union to adopt

and/or allow reasonable procedures as mandated by the FCRA reveals a conscious

disregard of the rights of the Plaintiff. The injuries suffered by the Plaintiff are attended

by circumstances of fraud, malice, and willful and wanton misconduct entitling the

Plaintiff to statutory damages, punitive damages, attorneys’ fees and costs pursuant to 15

U.S.C. § 1681n(a)(2).

       85.    Experian, Equifax and Trans Union violated 15 U.S.C § 1681e(b) by failing

to establish or to follow reasonable procedures to assure maximum possible accuracy in

the preparation of the credit report and credit files they published and maintain

concerning the Plaintiff.

                               COUNT II
   VIOLATION OF 15 U.S.C. § 1681i BY EXPERIAN, EQUIFAX and TRANS
                                UNION


       86.    Plaintiff realleges and incorporates paragraphs 1 though 85 above as if fully

set out herein.

       87.    The FCRA mandates that a CRA conduct a investigation of the accuracy of

the information “[i]f the completeness or accuracy of any item of information contained

in a consumer’s file” is disputed by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act

imposes a 30-day time limitation for the completion of such an investigation. Id.

       88.    The FCRA provides that if a CRA conducts an investigation of disputed

information and confirms that the information is, in fact, inaccurate, or is unable to verify

the accuracy of the disputed information, the consumer reporting agency is required to

delete that item of information from the consumer’s file. See 15 U.S.C. § 1681i(a)(5)(A).


                                             16
        Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 17 of 22


       89.    The FCRA allows a CRA to terminate an investigation “if the agency

reasonably determines that the dispute by the consumer is frivolous or irrelevant,

including by reason of a failure by a consumer to provide sufficient information to

investigate the disputed information.” See 15 U.S.C. § 1681i(a)(3)(A). However, the FCRA

mandates that “[u]pon making any determination in accordance with subparagraph (A)

that a dispute is frivolous or irrelevant, a consumer reporting agency shall notify the

consumer of such determination not later than 5 business days after making such

determination.” See 15 U.S.C. § 1681i(a)(3)(B).

       90.    Experian, Equifax and Trans Union violated 15 U.S.C § 1681i by failing to

delete inaccurate information in the Plaintiff’s credit file after receiving actual notice of

such inaccuracies; by failing to conduct a lawful reinvestigation; by failing to forward all

relevant information to the appropriate furnisher by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s credit

file; and by relying upon verification from a source it has reason to know is unreliable.

       91.    Experian, Equifax and Trans Union willfully and/negligently failed to

conduct any investigation, let alone a reasonable investigation, of Plaintiff’s dispute in

violation of 15 U.S.C. § 1681i(a)(1).

       92.    Upon information and belief, at no point in their reviews of Plaintiff’s

dispute did Experian, Equifax and Trans Union make a determination that the dispute

was frivolous or irrelevant.

       93.    Experian, Equifax and Trans Union certainly did not advise the Plaintiff that

the Plaintiff’s dispute had been determined to be frivolous or irrelevant as expressly

required by 15 U.S.C. § 1681i(a)(3)(B).




                                             17
        Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 18 of 22


       94.     As a direct and proximate result of the refusal to conduct a reasonable

investigation by Experian, Equifax and Trans Union, Plaintiff has suffered economic and

noneconomic loss.

       95.     As a direct and proximate result of the disregard by Experian, Equifax and

Trans Union for Plaintiff’s disputes and the importance of the Plaintiff’s good name and

credit rating, Plaintiff has suffered a significant loss of trust in the credit reporting system

and its accountability to the average consumer.

       96.     As a direct and proximate result of the willful and/or negligent refusal by

Experian, Equifax and Trans Union to conduct a reasonable investigation as mandated

by the FCRA and as outlined above, Plaintiff has suffered other loss and damage

including, but not limited to, financial loss, expenditure of time and resources, mental

anguish, humiliation, embarrassment and emotional distress, entitling her to an award of

actual damages in amounts to be proved at trial, plus attorneys’ fees together with the

costs of this action pursuant to 15 U.S.C. § 16810.

       97.     The continued refusal by Experian, Equifax and Trans Union to adopt

and/or follow reasonable procedures as mandated by the FCRA reveals a conscious

disregard of the rights of the Plaintiff. The injuries suffered by the Plaintiff is attended by

circumstances of fraud, malice, and willful and wanton misconduct entitling Plaintiff to

statutory damages, punitive damages, attorneys’ fees and costs pursuant to 15 U.S.C. §

1681n(a)(2).

                               COUNT III
    VIOLATION OF 15 U.S.C. § 1681s-2(b) BY SPS, JARED and PRESTIGE

       98.     Plaintiff realleges and incorporates paragraphs 1 through 97 above as if fully

set out herein.

       99.     SPS violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by

continuing to report the patently inaccurate SPS representation to Experian; by failing to
                                              18
         Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 19 of 22


fully and properly investigate the Plaintiff’s dispute of the SPS representation described

above; by failing to review all relevant information regarding the same; by failing to

accurately respond to Experian; and by failing to permanently and lawfully correct its own

internal records to prevent the re-reporting of the SPS representations to Experian.

       100.   Jared violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by

continuing to report the patently inaccurate Jared representation to Experian, Equifax

and Trans Union; by failing to fully and properly investigate the Plaintiff’s dispute of the

Jared representation described above; by failing to review all relevant information

regarding the same; by failing to accurately respond to Experian, Equifax and Trans

Union; and by failing to permanently and lawfully correct its own internal records to

prevent the re-reporting of the Jared representations to Experian, Equifax and Trans

Union.

       101.   Prestige violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by

continuing to report the inaccurate and misleading duplicate Prestige account to Equifax;

by failing to fully and properly investigate the Plaintiff’s dispute of the duplicate Prestige

representation described above; by failing to review all relevant information regarding

the same; by failing to accurately respond to Equifax; and by failing to permanently and

lawfully correct its own internal records to prevent the re-reporting of the duplicate

Prestige account to Equifax.

       102.   As a direct and proximate result of this conduct, action and inaction of SPS,

Jared and Prestige, Plaintiff has suffered loss and damage including, but not limited to,

financial loss, expenditure of time and resources, mental anguish, humiliation,

embarrassment and emotional distress, entitling her to an award of actual damages in

amounts to be proved at trial.




                                             19
          Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 20 of 22


         103.   The conduct, action and inaction of SPS, Jared and Prestige was willful,

rendering SPS, Jared and Prestige liable for actual or statutory, and punitive damages in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative,

SPS, Jared and Prestige were negligent entitling the Plaintiff to recover actual damages

under 15 U.S.C. § 1681o.

         104.   The Plaintiff is entitled to recover costs and attorneys’ fees from SPS, Jared

and Prestige in an amount to be determined by the Court pursuant to 15. U.S.C. § 1681n

and § 16810.

                                      COUNT IV
                                  DEFAMATION BY SPS

         105.   Plaintiff realleges and incorporates paragraphs 1 through 104 above as if

fully set out herein.

         106.   As part of a sale transaction on or about November 30, 2015, SPS received

a full payment on the account they continued to report as open and with an outstanding

delinquent balance as recently as November 29, 2018.

         107.   Not only did SPS accept the $364,042.63 payment but they subsequently

issued a Certificate of Satisfaction or Release of Lien against the property further

demonstrating they were fully aware that the account had been satisfied.

         108.   Additionally, SPS was notified on at least four (4) additional occasions that

the information they were reporting to Experian was egregiously inaccurate. These

notifications were provided to SPS in May of 2017, November of 2018 and twice in

December 2018. Plaintiff notified SPS of the inaccuracy via certified mail, phone and

email.

         109.   Not only did SPS fail to correct its reporting but it made matters worse by

increasing the inaccurate balance of $220,580.00 to $329,928.00.


                                              20
            Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 21 of 22


        110.    Notwithstanding that it had actual knowledge of the inaccuracies, SPS

falsely represented to Experian that the SPS representation was true when it was in fact

false and misleading.

        111.    Within one year of the filing of this Complaint SPS published false and

misleading information claim that Plaintiff had an open mortgage account with a

delinquent balance owed to SPS.

        112.    The defamation was willful and with malice. SPS had actual knowledge that

the Plaintiff was not legally responsible to pay any amount for the account reported in the

SPS representation because it issued a Certificate of Satisfaction or Release of Lien for the

subject mortgage account. SPS’s issuance of a Certificate of Satisfaction or Release of Lien

clearly demonstrates SPS had actual knowledge that it received the full payment of the

loan balance.

        113.    SPS also had substantial evidence by which to have verified that the SPS

representation about the mortgage account was not accurate. SPS willfully decided to

ignore the settlement document that was emailed to and confirmed received by SPS which

confirm the mortgage account had been satisfied. Specifically, no one form SPS ever

reviewed the documents attached to the email sent to them on December 5, 2018.

        114.    As a direct and proximate result of this conduct, action and inaction of SPS,

Plaintiff has suffered loss and damage including, but not limited to, financial loss,

expenditure of time and resources, mental anguish, humiliation, embarrassment and

emotional distress, entitling her to an award of actual damages in amounts to be proved

at trial.

        115.    The defamation, conduct and actions of SPS were willful, deliberate,

intentional and/or with reckless disregard for the interests and rights of Plaintiff such as




                                              21
          Case 8:19-cv-00209-TDC Document 1 Filed 01/22/19 Page 22 of 22


to justify an award of punitive damages against SPS in an amount to be determined by the

Court.



         WHEREFORE, Plaintiff, Velma M. Melton, respectfully prays for a judgment

against Defendants as follows:

               a.       Actual damages sustained in an amount in excess of $75,000.00 and

         statutory damages of not less than $100 and not more than $1,000 for violations

         of the FCRA;

               b.       Such amount of punitive damages as the Court may allow for

         violations of the FCRA;

               c.       The cost of the action together with reasonable attorneys’ fees as

         determined by the Cout;

               d.       Such other and further relief as may be just and proper.

                                   JURY TRIAL DEMAND

         Velma M. Melton hereby demands a jury trial by jury on all issues in this action,

except for any issues relating to the amount of statutory damages, attorney’s fees and

litigation costs.

Dated: January 22, 2019                     Respectfully Submitted,



                                            /s/ Kevin C. Williams_________
                                            Kevin C. Williams, Esq., No. 18072
                                            Law Office of Kevin Williams, LLC
                                            8025 13th Street, Suite 107
                                            Silver Spring, MD 20910
                                            301.399.1700
                                            titlelaw@gmail.com




                                              22
